Title: To Alexander Hamilton from James McHenry, 1 April 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Dr Sir.
            War. Dept. 1 April 1799
          
          Inclosed is a letter from Mr. Allen respecting Litchfield as a good recruiting rendezvous and Lt. Beebe as a good recruiting Officer to be employed in that place. Will you give the request your attention in making your arrangements.
          I am D Sir Yours
          
            James McHenry
          
          Majr. Gen. Alexr. Hamilton.
        